Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152994                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  EMPLOYERS MUTUAL CASUALTY                                                                                Joan L. Larsen,
  COMPANY,                                                                                                           Justices
           Plaintiff/
           Counter-Defendant-Appellee,
  v                                                                SC: 152994
                                                                   COA: 322215
                                                                   Wayne CC: 12-002767-CK
  HELICON ASSOCIATES, INC. and ESTATE
  OF MICHAEL J. WITUCKI,
           Defendants/Counter-Plaintiffs,
  and
  DR. CHARLES DREW ACADEMY and
  JEREMY GILLIAM,
            Defendants,
  and
  WELLS FARGO ADVANTAGE NATIONAL
  TAX FREE FUND, WELLS FARGO
  ADVANTAGE MUNICIPAL BOND FUND,
  LORD ABBETT MUNICIPAL INCOME
  FUND, INC. and PIONEER MUNICIPAL HIGH
  INCOME ADVANTAGE,
             Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 1, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the consent judgment amounts to a “judgment or adjudication
  . . . based on a determination” of the insured’s conduct [emphasis added]; and, if so,
  (2) whether it was “a determination that acts of fraud or dishonesty were committed by
  the ‘insured.’ ” The parties should not submit mere restatements of their application
  papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2016
           t0628
                                                                              Clerk